Citation Nr: 0813446	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  03-02 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for right ear hearing 
loss.

2.  Entitlement to service connection for left ear hearing 
loss.

3.  Entitlement to an evaluation in excess of 10 percent for 
valvular heart disease prior to November 8, 2005.

4.  Entitlement to an evaluation in excess of 30 percent for 
valvular heart disease since November 8, 2005.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

W. Donnelly, Associate Counsel


INTRODUCTION

The veteran served on active duty with the United States Navy 
from November 1945 to October 1947.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Newark, New Jersey, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied service connection for 
bilateral hearing loss and denied an increased evaluation for 
valvular heart disease.  The RO later granted an increased 
evaluation for heart disease which did not fully satisfy the 
issue on appeal; the veteran has stated he wishes to pursue 
additional appellate review.  The veteran requested to appear 
before a Veterans Law Judge at the RO, but was unable to 
appear for a scheduled hearing in June 2007.  The Travel 
Board hearing was rescheduled at the veteran's request for 
September 2007, but the veteran failed to report without 
explanation or a second attempt to reschedule.

The issues of entitlement to increased evaluation for 
valvular heart disease prior to and after November 8, 2005, 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  There is no current right ear hearing loss disability.

2.  Current left ear hearing loss was not first manifested 
during service or in the first year following separation from 
service, and the preponderance of the competent medical 
evidence of record is against a finding that any currently 
diagnosed left ear hearing loss disability is related to 
active service.


CONCLUSIONS OF LAW

1.  Service connection for a right ear hearing loss 
disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.385 (2007).

2.  Service connection for a left ear hearing loss disability 
is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the AOJ.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the AOJ's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the AOJ) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial AOJ decision by way of a letters 
sent to the appellant in December 2001 and February 2003 that 
fully addressed all notice elements.  The letter informed the 
appellant of what evidence was required to substantiate the 
claims and of the appellant's and VA's respective duties for 
obtaining evidence.  The appellant was also asked to submit 
evidence and/or information in his possession to the AOJ.  
Although the notice letter was not sent before the initial 
AOJ decision in this matter, the Board finds that this error 
was not prejudicial to the appellant because the actions 
taken by VA after providing the notice have essentially cured 
the error in the timing of notice.  Not only has the 
appellant been afforded a meaningful opportunity to 
participate effectively in the processing of his claim and 
given ample time to respond, but the AOJ also readjudicated 
the case by way of multiple statements of the case and 
supplemental statements of the case after the notice was 
provided.  Moreover, although notice of the assignment of an 
evaluation and effective date, pursuant to Dingess, supra, 
was not provided until March 2006 and was separated from all 
other notice of the elements of a service connection claim, 
such error was harmless given that service connection is 
being denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  For these 
reasons, it is not prejudicial to the appellant for the Board 
to proceed to finally decide this appeal as the timing error 
did not affect the essential fairness of the adjudication.  

VA additionally has a duty to assist the veteran in the 
development of the claim.  This duty includes assisting the 
veteran in the procurement of service medical records and 
pertinent treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA treatment 
records from VA Medical Center (VAMC) East Orange and 
associated clinics, and has associated the veteran's service 
medical records with the file.  The veteran submitted private 
medical records from Dr. JAS and Dr. ARF, as well as Dr. JMR.  
The veteran was offered an opportunity to set forth his 
contentions during the hearing before a Veterans Law Judge, 
but failed to report for a rescheduled hearing at the RO.  
The appellant was afforded VA medical examinations in August 
and September 2001, June 2003, and July 2006.  Significantly, 
neither the appellant nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Service Connection

Service connection will be granted if it is shown that the 
veteran suffers from a disability resulting from personal 
injury suffered or disease contracted in the line of duty, or 
for aggravation of a preexisting injury suffered or disease 
contracted in the line of duty, during active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Disorders diagnosed after discharge will still be service 
connected if all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  Some chronic diseases may 
be presumed to have been incurred in service, if they become 
manifest to a degree of ten percent or more within the 
applicable presumptive period.  38 U.S.C.A. §§ 1101(3), 
1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  Sensorineural 
hearing loss, as an organic disease of the nervous system, is 
a chronic disease subject to presumptive service connection.

In the absence of proof of a present disability there can be 
no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Service connection requires a finding of the 
existence of a current disability and a determination of a 
relationship between that disability and an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309, 314 
(1993); see also Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000).  To establish service connection, there must be a 
medical diagnosis of a current disability; medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999), 
citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd 
78 F.3d 604 (Fed. Cir. 1996).  

Competent medical evidence is evidence provided by a person 
who is qualified through education, training, or experience 
to offer medical diagnoses, statements, or opinions.  
Competent medical evidence may also include statements 
conveying sound medical principles found in medical 
treatises.  It also includes statements contained in 
authoritative writings, such as medical and scientific 
articles and research reports or analyses.  38 C.F.R. 
§ 3.159(a)(1).  Competent lay evidence is any evidence not 
requiring that the proponent have specialize d education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  

Importantly, a layperson is generally not capable of opining 
on matters requiring medical knowledge.  Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  See also Bostain v. West, 
11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 
2 Vet. App. 492 (1992) (a layperson without the appropriate 
medical training and expertise is not competent to provide a 
probative opinion on a medical matter, to include a diagnosis 
of a specific disability and a determination of the origins 
of a specific disorder).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.

As the bases for the Board decision differs for each ear, 
they are addressed separately.

Right Ear Hearing Loss

VA defines a hearing loss disability as auditory thresholds 
in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz 
of 40 decibels or greater; or auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz of 26 decibels or greater; or speech recognition scores 
using the Maryland CNC Test of less than 94 percent.  
38 C.F.R. § 3.385.

Here, the evidence of record does not demonstrate that the 
veteran has met the requirements of a right hearing loss 
disability for VA purposes at any time.  Service medical 
records do not include audiometry results, but do show that 
hearing was considered normal at entry into service in 
November 1945.  Hearing was "15/15" on the left and right, 
and both ears showed a normal physical appearance.  During 
January 1946 treatment for rheumatic fever, doctors noted 
that the veteran's ears showed cerumen in the canals, but the 
drums were normal.  In April 1947, his ears were normal 
bilaterally, with "auditory activity unimpaired grossly."  
The veteran's hearing showed no deficit on coin click, 
whispered voice, spoken voice, or watch testing during an 
August 1947 separation examination.  

VA treatment records show an audiological evaluation was 
conducted in May 2000 which showed normal hearing through the 
4000 Hz frequency.  The veteran was seen frequently for ear 
complaints; a right tympanic membrane perforation was noted 
in approximately September 2000; tubes had been inserted in 
the ears.  The veteran complained of left ear hearing loss in 
February 2001; conductive hearing loss was diagnosed and 
related to ongoing sinus problems.  No specific complaints of 
hearing problems are reflected in VA treatment records after 
that point, though rhinitis, controlled by medication, is 
repeatedly noted.

An August 2001 VA audiometric examination revealed no 
puretone threshold in excess of 20 decibels on the right, and 
a speech recognition score of 100 percent.  On examination of 
the ear physically, the examiner noted a normal right ear 
drum, and evidence of perforation and tube insertion on the 
left.  The second examiner diagnosed bilateral sensorineural 
hearing loss based on audiometric findings.

A private examination report from Dr. JMR dated in May 2002 
indicates "bilateral symmetrical sensorineural hearing loss 
of moderate degree at high frequencies."  Exact puretone 
thresholds are not provided, but a speech discrimination 
score of 88 was noted in the right ear.  Tympanic membranes 
were normal in color and mobility.  Minimal cerumen was seen.  
The ears were physically normal.

A VA examination in February 2003, at which no audiometric 
testing was performed, shows a diagnosis of bilateral 
sensorineural hearing loss on clinical findings.  Physical 
examination of the ears was normal, including the tympanic 
membranes.  These findings were confirmed in a June 2003 
examination for ear disease.  Audiometric testing, however, 
reveals no puretone threshold in excess of 20 decibels at any 
frequency on the right, with speech recognition of 96 
percent.  The audiologist stated that hearing was within 
normal limits on the right.

The Board finds that the great weight of the evidence 
demonstrates no right ear hearing loss.  Repeated VA 
audiometric testing shows that hearing on the right does not 
meet the requirements of 38 C.F.R. § 3.385 in either puretone 
thresholds or speech recognition scores.  Diagnosis of 
hearing loss based on clinical findings by a VA doctor are 
not relevant, by regulation.  There is an indication of a 
hearing loss meeting the disability definition in private 
medical records in May 2002, but the private examiner did not 
interpret his raw data to indicate specific puretone 
thresholds, rendering it nonprobative.  Moreover, the finding 
of symmetrical hearing loss and speech recognition scores are 
at odds with all other objective testing of record.  The 
validity of the testing cannot be demonstrated, while the VA 
testing reflects specific findings on the veteran's 
cooperation with and understanding of the testing.

In the absence of a current hearing loss disability, as 
defined by regulation, the claim must be denied.

Left Ear Hearing Loss

Service medical records, as is discussed above, reveal no 
complaints of or treatment for any hearing problems in 
service.  There are no records showing such complaints until 
2000, well past the applicable one year presumptive period.

The medical evidence of record does not clearly establish the 
presence of a left ear hearing loss disability for VA 
purposes.  VA audiometric testing in August 2001 does show a 
disability, with a puretone threshold of 45 decibels at 4000 
Hz.  June 2003 testing, however, does not meet the 
requirements of 38 C.F.R. § 3.385.  The results are close, 
with puretone thresholds over 26 decibels in two frequencies 
and at 25 in another, and a speech recognition score of 94 
percent, but do not meet the criteria.  There are clinical 
findings and subjective complaints of left ear hearing loss, 
but as was discussed above, such evidence is not considered 
probative to establishing the presence of a hearing loss 
disability.  Private audiometric results are not considered 
credible, as they show results in complete contradiction of 
all other testing of record, the reliability of which has 
been commented on by providers.

The Board need not determine the presence or absence of a 
hearing loss disability, however.  Assuming arguendo that 
there is a current disability, the overwhelming evidence of 
records shows no relationship to service.

No private doctor has offered an opinion on the relationship 
of hearing loss complaints to service.  Findings in VA 
treatment records attribute left ear conductive hearing loss 
to a nonservice connected sinus or rhinitis problem, but 
there is no offered rationale or explanation made in 
association with the observation. 

Two VA examiners have offered opinions on the etiology of any 
current left ear hearing loss in relation to service.  One, a 
physician who saw the veteran in August 2001, February 2003, 
and June 2003, has opined that the veterans current hearing 
loss is related to service.  In August 2001 and February 
2003, no rationale or explanation is offered for this 
opinion; the examiner makes no reference to any in-service 
trauma, illness, or complaints of any hearing problems.  The 
Board notes that the audiologist who performed a separate 
August 2001 examination did not render an opinion; that 
doctor did note subjective complaints of hearing difficulty 
since service.  In June 2003, the VA physician examined the 
veteran for a third time.  He again opined that the current 
hearing loss was at least partially related to service, based 
on a review of the file and a "history of exposure of [sic] 
noise during the service."  However, the record reflect no 
such noise exposure.  The veteran was hospitalized for 22 of 
his 24 months in service due to rheumatic fever.  The record 
does not show he was involved in any activity involving noise 
exposure, and service medical records are completely silent 
regarding any hearing related treatment, complaints, or 
problems.  Most importantly, the veteran has no made any 
allegation of in-service noise exposure.  The physician does 
not show any such allegation in the history he took from the 
veteran, and the claims file does not contain any such 
allegation.  The repeated opinion of the VA physician is 
based on a completely inaccurate history, and therefore 
cannot be considered probative on the matter.

The VA audiologist who examined the veteran in June 2003, 
however, did take an detailed history from the veteran and 
offered an opinion based on facts consistent with the record.  
The veteran reported a familial history of congenital hearing 
loss and past chronic ear infections.  He stated that he had 
no occupational noise exposure as a salesman, but did have 
recreational noise exposure as a member of a band.  The 
veteran also reported his in-service rheumatic fever, and 
related his current hearing complaints to that infection.  
The veteran specifically denied any noise exposure in 
service.  He did state that he had hearing problems while on 
active duty and reported such to the hospital staff.  The 
examiner noted that service medical records showed no in-
service complaints and included comments that hearing was 
unimpaired while the veteran was treated for rheumatic fever.  
The audiologist also noted that no hearing complaints were 
shown in the record until February 2000, which contradicted 
the veteran's report of longstanding problems since service.  
Finally, the examiner noted that conductive hearing loss at 
lower frequencies was consistent with documented post service 
chronic infections, and the remaining hearing loss was 
consistent with recreational noise exposure, and aging, and 
not with in-service noise exposure.

The Board finds that the June 2003 audiologist's opinion is 
well reasoned and persuasive.  He based his opinion on a 
complete picture of the veteran's current and historic 
complaints.  The weight of the evidence is, therefore, 
against the veteran's claim.  There is no relationship 
between current left ear hearing loss, if any, and service.


ORDER

Service connection for right ear hearing loss is denied.

Service connection for left ear hearing loss is denied.


REMAND

The veteran alleges that an evaluation in excess of 10 
percent is warranted for valvular heart disease prior to 
November 8, 2005; he also alleges entitlement to an 
evaluation in excess of 30 percent for valvular heart disease 
since November 8, 2005.  

As was discussed above, under the Veterans Claims Assistance 
Act of 2000 (VCAA), the United States Department of Veterans 
Affairs (VA) has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

The United States Court of Appeals for Veterans Claims 
(Court) has interpreted VA's duties to notify and assist in 
the context of claims for increased evaluation, as here.  In 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), the Court 
found that 38 C.F.R. § 5103(a) requires, at a minimum, that 
the Secretary notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra. 

Here, the veteran's service connected heart disability is 
evaluated under Diagnostic Code 7000, which includes specific 
laboratory and test results as criteria for assignment of a 
higher evaluation.  Descriptions of the impact on the 
veteran's daily activities and general allegations of a 
worsening of symptoms would no be sufficient to warrant 
assignment of an increased evaluation.  Unfortunately, VA has 
not provided the veteran with adequate notice of the 
applicable criteria.  Additional development is therefore 
required.

Accordingly, the case is REMANDED for the following action:

1. The veteran should be provided the 
notice required under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b), as well 
as Court precedent, to include Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The notice to the veteran must include the 
rating criteria for Diagnostic Code 7000, 
for valvular heart disease (including 
rheumatic heart disease).

2.  The RO should obtain updated VA 
treatment records from VAMC East Orange 
and any associated clinics, from September 
2005 to the present.

3.  Thereafter, the RO should review the 
claims file to ensure that all the 
foregoing requested development is 
completed, and arrange for any additional 
development indicated.  The RO should then 
readjudicate the claims on appeal.  If any 
benefit sought remains denied, the RO 
should issue an appropriate SSOC and 
provide the veteran and his representative 
the requisite time period to respond.  The 
case should then be returned to the Board 
for further appellate review, if otherwise 
in order.  No action is required of the 
appellant unless he is notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




______________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


